Order issued June 16, 2014




                                      S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01651-CR
                      ________________________________________

                         RODNEY DEON SAMPSON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Fillmore, Evans, and Lewis

      Based on the Court’s opinion of this date, we GRANT the February 23, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Rodney Deon

Sampson, TDCJ No. 1848133, Sanchez Unit, 3901 State Jail Road, El Paso, Texas, 79938-8456.



                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE